The defendant was convicted of the offense charged and fined $500. Failing to pay the fine, the court proceeded to sentence defendant to hard labor to pay such fine. The point is here made that the statute provides that the fine be paid in money, and hence the court was without authority to sentence the defendant to hard labor. This contention is based upon the opinion of this court in Chambers v. State, ante, p. 89, 153 So. 665. The opinion in the Chambers Case, supra, has been expressly overruled by this court in Chambers v. State, ante, p. 200, 157 So. 230, in which last opinion is a full statement of the law applicable to the present appeal.
There is no error, and the judgment is affirmed.
Affirmed.